Exhibit 10.1 EXECUTION COPY REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT PNC BANK, NATIONAL ASSOCIATION (AS LENDER AND AS AGENT) WITH CONTINENTAL COMMERCIAL PRODUCTS, LLC AND GLIT/GEMTEX, LTD. (BORROWERS) AND KATY INDUSTRIES, INC. (GUARANTOR) May26, 2010 TABLE OF CONTENTS Page I.DEFINITIONS. Accounting Terms 1 General Terms 1 Uniform Commercial Code Terms 29 Certain Matters of Construction 29 II.ADVANCES, PAYMENTS. Revolving Advances. 30 Procedure for Revolving Advances Borrowing. 32 Disbursement of Advance Proceeds 34 Term Loans. 35 Maximum Advances 36 Repayment of Advances. 36 Repayment of Excess Advances 37 Statement of Account 37 Letters of Credit 37 Issuance of Letters of Credit. 37 Requirements For Issuance of Letters of Credit. 38 Disbursements, Reimbursement. 39 Repayment of Participation Advances. 40 Documentation 40 Determination to Honor Drawing Request 41 Nature of Participation and Reimbursement Obligations 41 Indemnity 42 Liability for Acts and Omissions 42 Additional Payments 44 Manner of Borrowing and Payment. 44 Mandatory and Voluntary Prepayments. 46 Use of Proceeds. 47 Defaulting Lender. 47 III.INTEREST AND FEES. Interest 48 Letter of Credit Fees. 48 Closing Fee and Facility Fee. 49 Collateral Evaluation Fee and Collateral Monitoring. 50 Computation of Interest and Fees. 50 Maximum Charges 51 Increased Costs 51 Basis For Determining Interest Rate Inadequate or Unfair 51 Capital Adequacy. 52 Gross Up for Taxes 53 Withholding Tax Exemption. 53 Currency Indemnity 54 Mitigation 54 i IV.COLLATERAL:GENERAL TERMS. Security Interest in the Collateral 55 Perfection of Security Interest 55 Disposition of Collateral 56 Preservation of Collateral 56 Ownership of Collateral. 56 Defense of Agent’s and Lenders’ Interests 57 Books and Records 57 Financial Disclosure 58 Compliance with Laws 58 Inspection of Premises 58 Insurance 58 Failure to Pay Insurance 60 Payment of Taxes 60 Payment of Leasehold Obligations 60 Receivables. 60 Inventory 63 Maintenance of Equipment 63 Exculpation of Liability 63 Environmental Matters. 63 Financing Statements 65 Appraisals 65 Attachment 66 V.REPRESENTATIONS AND WARRANTIES. Authority 66 Formation and Qualification. 66 Survival of Representations and Warranties 67 Tax Returns 67 Financial Statements. 67 Entity Names 68 O.S.H.A. and Environmental Compliance. 68 Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance. 69 Patents, Trademarks, Copyrights and Licenses 70 Licenses and Permits 71 Default of Indebtedness 71 No Default 71 No Burdensome Restrictions 71 No Labor Disputes 71 Margin Regulations 71 Investment Company Act 72 Disclosure 72 Swaps 72 Conflicting Agreements 72 Application of Certain Laws and Regulations 72 Business and Property of Borrowers 72 Section 20 Subsidiaries 72 Anti-Terrorism Laws. 72 Trading with the Enemy 73 Federal Securities Laws 73 Equity Interests 73 Commercial Tort Claims 74 Letter of Credit Rights 74 Canadian Union Plans 74 ii VI.AFFIRMATIVE COVENANTS. Payment of Fees 74 Conduct of Business and Maintenance of Existence and Assets 74 Violations 74 Government Receivables 74 Financial Covenants. 75 Execution of Supplemental Instruments 76 Payment of Indebtedness 76 Standards of Financial Statements 76 Federal Securities Laws 76 Winddown of Collection Accounts 76 VII.NEGATIVE COVENANTS. Merger, Consolidation, Acquisition and Sale of Assets. 76 Creation of Liens 77 Guarantees 77 Investments 77 Loans 77 Capital Expenditures 77 Dividends and Distributions. 78 Indebtedness 79 Nature of Business 79 Transactions with Affiliates; Payment of Management Fees 79 Leases 80 Subsidiaries. 80 Fiscal Year and Accounting Changes 80 Pledge of Credit 80 Amendment of Articles of Incorporation, By-Laws Certificate of Formation, Operating Agreement 80 Compliance with ERISA and Canadian Pension Laws. 80 Prepayment of Indebtedness; Pentland Payments 81 Anti-Terrorism Laws 82 Membership/Partnership Interests 82 Trading with the Enemy Act 82 Management Agreement 82 Canadian Union Plans 82 iii VIII.CONDITIONS PRECEDENT. Conditions to Initial Advances 82 Conditions to Each Advance 86 IX.INFORMATION AS TO BORROWERS. Disclosure of Material Matters 87 Schedules 87 Environmental Reports 88 Litigation 88 Material Occurrences 88 Government Receivables 88 Annual Financial Statements 88 Quarterly Financial Statements 89 Monthly Financial Statements 89 Other Reports 89 Additional Information 89 Projected Operating Budget 90 Variances From Operating Budget 90 Notice of Suits, Adverse Events 90 ERISA Notices and Requests 90 Additional Documents 91 X.EVENTS OF DEFAULT. Nonpayment 91 Breach of Representation 91 Financial Information 91 Judicial Actions 92 Noncompliance 92 Judgments 92 Bankruptcy 92 Inability to Pay 92 Subsidiary Bankruptcy 92 [Reserved.] 93 Lien Priority 93 [Reserved.] 93 Cross Default 93 Breach of Guaranty or Pledge Agreement 93 Change of Ownership 93 Invalidity 93 Licenses 93 Seizures 94 Operations 94 Pension Plans 94 iv XI.LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT. Rights and Remedies. 94 Agent’s Discretion 96 Setoff 97 Rights and Remedies not Exclusive 97 Allocation of Payments After Event of Default 97 XII.WAIVERS AND JUDICIAL PROCEEDINGS. Waiver of Notice 98 Delay 98 Jury Waiver 98 XIII.EFFECTIVE DATE AND TERMINATION. Term 98 Termination 99 XIV.REGARDING AGENT. Appointment 99 Nature of Duties 99 Lack of Reliance on Agent and Resignation Certain Rights of Agent Reliance Notice of Default Indemnification Agent in its Individual Capacity Delivery of Documents Borrowers’ Undertaking to Agent No Reliance on Agent’s Customer Identification Program Other Agreements XV.BORROWING AGENCY; GUARANTEE PROVISIONS. Borrowing Agency Provisions. Waiver of Subrogation v XVI.MISCELLANEOUS. Governing Law Entire Understanding. Successors and Assigns; Participations; New Lenders. Application of Payments Indemnity Notice Survival Severability Expenses Injunctive Relief Consequential Damages Captions Counterparts; Facsimile Signatures Construction Confidentiality; Sharing Information Publicity Certifications From Banks and Participants; USA PATRIOT Act vi LIST OF EXHIBITS AND SCHEDULES Exhibits Exhibit 1.2 Borrowing Base Certificate Exhibit 2.1(a) Continental Revolving Credit Note Exhibit 2.1(b) Glit/Gemtex Revolving Credit Note Exhibit 2.4(a) Term Note A Exhibit 2.4(b) Term Note B Exhibit 5.5(b) Financial Projections Exhibit 8.1(j)
